Case 6:15-cv-00100-JDK-KNM Document 238 Filed 04/01/21 Page 1 of 3 PageID #: 1285




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

                                             §
 FREDDIE FOUNTAIN, #1640115,                 §
                                             §
       Plaintiff,                            §
                                             §
 v.                                          §    Case No. 6:15-cv-100-JDK-KNM
                                             §
 JOHN A. RUPERT, et al.,                     §
                                             §
       Defendants.                           §
                                             §

             ORDER ADOPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Freddie Fountain, an inmate with the Texas Department of Criminal

  Justice proceeding pro se and in forma pauperis, brings this civil rights lawsuit under

  42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K. Nicole

  Mitchell pursuant to 28 U.S.C. § 636. On October 7, 2020, the Court reopened this

  case following the Fifth Circuit’s adjudication of his appeal—which affirmed the

  dismissal of some claims, and remanded others.

        Before the Court is Defendants’ motion to revoke Plaintiff’s in forma pauperis

  status. Docket No. 195. On January 19, 2021, Judge Mitchell issued a Report and

  Recommendation recommending that the Court deny Defendants’ motion. Docket

  No. 200. Judge Mitchell found that Plaintiff had not accumulated three strikes under

  the Prison Litigation Reform Act prior to filing this particular lawsuit—and cited

  several legal and factual inaccuracies in Defendants’ motion.




                                            1
Case 6:15-cv-00100-JDK-KNM Document 238 Filed 04/01/21 Page 2 of 3 PageID #: 1286




       On January 11, 2021, Defendants filed a document titled “Defendants’

 Objections to the Report and Recommendation of the United States Magistrate

 Judge.” Docket No. 206. In that filing, however, Defendants state: “The Defendants

 do not object to the Magistrate’s Report & Recommendation to deny the Defendants’

 Motion to Revoke the Plaintiff’s in forma pauperis status.” Id. at 1. Counsel for the

 Defendants also recognized the mistakes that the Report identified, explained that

 the mistakes were inadvertent and unintentional, and apologized for the confusion.

 Id. The Court appreciates counsel’s candor.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, Defendants did not object. The Court

 therefore reviews the Magistrate Judge’s findings for clear error or abuse of discretion

 and reviews the legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

         Having reviewed the Magistrate Judge’s Report and the record in this case,

   the Court finds no clear error or abuse of discretion and no conclusions contrary to




                                            2
Case 6:15-cv-00100-JDK-KNM Document 238 Filed 04/01/21 Page 3 of 3 PageID #: 1287




  law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

  United States Magistrate Judge (Docket No. 200) as the findings of this Court.

  Defendants’ motion to revoke Plaintiff’s in forma pauperis status (Docket No. 195) is

  DENIED.

           So ORDERED and SIGNED this 1st          day of April, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           3
